

116 HR 1194 IH: Graduate Student Savings Act of 2019
U.S. House of Representatives
2019-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1194IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2019Mr. Kennedy (for himself, Mr. Banks, and Mr. Moulton) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to permit fellowship and stipend compensation to be saved in an individual retirement account. 
1.Short titleThis Act may be cited as the Graduate Student Savings Act of 2019. 2.Certain non-tuition fellowship and stipend payments treated as compensation (a)In generalParagraph (1) of section 219(f) of the Internal Revenue Code of 1986 is amended by adding at the end the following: Such term includes any amount paid to an individual to aid the individual in the pursuit of graduate or postdoctoral study or research.. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2019. 